Opinion issued September 22, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00626-CV
                            ———————————
    IN RE CASH MEDICAL CLINIC OF CENTER POINTE, LLC, LUIS
        GONZALEZ, MARY MCCOY, AND ALBERTA EDINBURG
                   PROPERTIES, INC., Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators have filed a petition for writ of mandamus challenging the trial

court’s order denying their motion to transfer venue.* The petition is denied.




*
      The underlying case is Patriot Bank v. Cash Medical Clinic of Center Pointe, LLC,
      Luis Gonzales, Mary J. McCoy, Alberta Edinburg Properties, Inc., and Martin S.
      Frankel, cause number 2014-38580, pending in the 11th District Court of Harris
      County, Texas, the Honorable Mike D. Miller presiding.
                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.




                                        2